DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE HAVING OVERLAPPED CONDUCTING LAYERS WITH HOLES IN PERIPHERAL AREA AND METHOD FO MANUFACTURING THE SAME”.

    PNG
    media_image1.png
    589
    785
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 2015/0311472 A1).
Regarding claim 1:
	Hong discloses (in Fig. 5 above) a display device, comprising: 
a substrate 21 [0039] including a display area 22 [0039] and a peripheral area 30 [0039]; 
a first conductive layer 310 [0046] on the substrate in the peripheral area; 
an insulation layer 321 [0095] covering the first conductive layer 310; and 
a second conductive layer 312 [0119] on the insulation layer 321 in the peripheral area, the second conductive layer 312 including a plurality of first holes (see “First Holes” in Fig. 5 above),
wherein the first conductive layer 310 does not overlap the first holes of the second conductive layer 312.
	Therefore, Hong anticipates claim 1.
Regarding claim 12:  
	The current claim is essentially drawn to a method of manufacturing the display device of claim 1, wherein all pertinent limitations in the current claim are also recited in claim 1; accordingly, the current claim is anticipated by Hong for reasons similar to those stated above with respect to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Tsuchiya et al. (US 2005/0046346 A1; hereinafter, “Tsuchiya”).
Regarding claims 2 and 13:
	Hong anticipates claims 1 and 12 but does not disclose a third conductor as currently claimed. However, Tsuchiya teaches, in a sealing portion of display device similar to that of Hong, a conductive layer 105 (Fig. 5B and [0077]) on a lower conductive layer 103 in a peripheral area, the conductive layer 105 including holes corresponding to holes in the lower conductive layer 103.  Hong discloses such a structure can be used as lead wiring that can be disposed on an outer boundary (see [0077]).
	It would have been obvious to one of ordinary skill in the art to modify Hong by incorporating a third conductive layer that is in contact with the second conductive layer 312, as taught by Tsuchiya, because the modification would allow the conductive layer to be used as wiring leading to an outer boundary of the display device.


Regarding claims 3-9 and 14-20:
	re claims 3 and 14, Hong (modified as taught by Tsuchiya) would result in a width of each of the second holes being less than a width of each of the first holes because the third conductive layer would cover the sidewalls of the first holes;
	re claims 4 and 15, Hong (modified as taught by Tsuchiya) discloses the third conductive layer would cover a sidewall of the second conductive layer 312;
	re claims 5 and 16, Hong (modified as taught by Tsuchiya) the insulation layer 321 includes a plurality of recessed portions respectively corresponding to the first holes (see Hong, Fig. 5);
	re claims 6 and 17, Hong (modified as taught by Tsuchiya) discloses a width of each of the recessed portions is equal to a width of each of the first holes (i.e., the recessed portions in layer 321 define the first holes, see Hong, Fig. 5);
	re claims 7 and 18, Hong (modified as taught by Tsuchiya) discloses wherein a width of each of the second holes is less than a width of each of the recessed portions (because the third conductive layer would cover the sidewalls of the first holes, defined by the recessed portions, the width of the second holes is less that the width of the recess portions);
	re claims 8 and 19, Hong (modified as taught by Tsuchiya) discloses an end portion of the third conductive layer is in each of the recessed portions (i.e., Tsuchiya’s conductive layer 105 has an end in the hole created by the lower conductive layer 103, see Fig. 5B of Tsuchiya);
	re claims 9 and 20, Hong (modified as taught by Tsuchiya) discloses the insulation layer can include an organic insulation material (e.g., in [0167], Tsuchiya discloses an interlayer insulating film 225, which is similar to Hong’s insulating layer 321, may comprise organic insulation material); and 
re claims 10 and 11, The limitations in claim 11, directed to the structure of an OLED, are readily disclosed by both Hong and Tsuchiya.  With regard to the limitations directed to a scan driver in claim 10, a typical display, as shown by Hong (modified as taught by Tsuchiya) would include a scan driver and it function.  With regard to the limitations for the first conductive layer and the second conductive layer being configured to transmit scan voltage and being connected to the opposite/cathode electrode, respectively, these limitations are deemed obvious because Tsuchiya discloses the conductive layers to be used as wiring leading to an outer boundary of the display device (see Tsuchiya, [0167].  In other words, it would have been obvious to one of ordinary skill in the art to modify Hong by specifically using the first conductive layer and the second conductive layer to transmit scan voltage and to connected to the opposite/cathode electrode, respectively, because Tsuchiya discloses the conductive layers would allow access to the display circuitry from outside the sealed boundary of the display device.
	Therefore, claims 2-11 and 13-20 and rendered obvious by Hong (modified as taught by Tsuchiya).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose display devices with sealing areas comprising conductive layers with holes having similarity to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892